UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1897


BELQUIS LAKE,

                Plaintiff - Appellee,

          v.

CAPITAL ONE BANK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:11-cv-01342-LO-JFA)


Submitted:   November 2, 2012              Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Belquis Lake, Appellant Pro Se. Ronda Brown Esaw, John Edward
Thomas, Jr., MCGUIREWOODS, LLP, Tysons Corner, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Belquis       Lake   appeals       the      district     court’s    order

granting      Defendant’s       motion       to     dismiss       her     employment

discrimination         action    pursuant         to     the      Americans     with

Disabilities Act, 42 U.S.C.A. 8812101-12213 (West                       2005 & Supp.

2012).     We   have    reviewed   the       record    and   find   no    reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        Lake v. Capital One Bank, No. 1:11-cv-01342-LO-

JFA (E.D. Va. June 29, 2012).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.


                                                                          AFFIRMED




                                         2